PER CURIAM.
Rocco LaGiorgia, who was convicted of capital sexual battery and committing a lewd act in the presence of a child, sought Rule 3.850 relief in the trial court, asserting various acts and omissions of his trial counsel that he believed demonstrated that his representation was inadequate. While we were originally concerned about whether this court had jurisdiction to consider the matters raised by Mr. LaGiorgia, we have now concluded that we do have the authority to review this appeal. Having done so, we discern no abuse of discretion on the part of the trial judge in denying relief. See State v. Lewis, 656 So.2d 1248 (Fla.1994).
AFFIRMED.
GRIFFIN, THOMPSON, and MONACO, JJ., concur.